Fourth Court of Appeals
                                     San Antonio, Texas
                                            July 24, 2019

                                        No. 04-19-00282-CR

                                          Carlos GARCIA,
                                              Appellant

                                                  v.

                                       The STATE of Texas,
                                             Appellee

                    From the County Court at Law No. 7, Bexar County, Texas
                                    Trial Court No. 548885
                        The Honorable Michael De Leon, Judge Presiding


                                           ORDER
        Appellant’s court-appointed attorney has filed a brief and motion to withdraw pursuant to
Anders v. California, 386 U.S. 738 (1967), in which he asserts there are no meritorious issues to
raise on appeal. Counsel certifies he has served copies of the brief and motion on appellant, and
has informed appellant of his right to review the record and file his own brief, and has explained
to appellant the procedure for obtaining the record. See Nichols v. State, 954 S.W.2d 83, 85
(Tex. App.—San Antonio 1997, no pet.); Bruns v. State, 924 S.W.2d 176, 177 n.1 (Tex. App.—
San Antonio 1996, no pet.). However, the brief is not accompanied by exhibits showing that
counsel provided appellant with a form motion for this purpose or a letter explaining appellant’s
rights. See Kelly v. State, 436 S.W.3d 313 (Tex. Crim. App. 2014).

        If the appellant desires to request the appellate record, he must file the motion requesting
the record on or before August 13, 2019. If appellant desires to file a pro se brief, he must do so
on or before September 12, 2019. See Bruns, 924 S.W.2d at 177 n.1.

         The State has filed a notice waiving its right to file a brief in this case unless appellant
files a pro se brief. If appellant files a timely pro se brief, the State may file a responsive brief no
later than thirty days after appellant’s pro se brief is filed in this court.

        It is therefore ORDERED that appellant’s attorney file the requisite motion and exhibits
in this court no later than 10 days from the date of this order. We ORDER the motion to
withdraw filed by appellant’s counsel to be HELD IN ABEYANCE pending further order of the
court. See Penson v. Ohio, 488 U.S. 75, 80-82 (1988); Schulman v. State, 252 S.W.3d 403, 410-
11 (Tex. Crim. App. 2008).



                                                  _________________________________
                                                  Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 24th day of July, 2019.



                                                  ___________________________________
                                                  KEITH E. HOTTLE,
                                                  Clerk of Court